Per Curiam.

Two objections are made against the plaintiff’s recovery. 1st, That the plaintiff is a mere agent, and sues in his own name. 2d. That the jurisdiction of this cause belongs to the court maritime.
As to the first point. When it became necessary to take up arms against Great Britain, congress was considered as the sovereign power of the then united colonies. They resolved that letters of marque and reprisal should issue, and surrendered up their right to the prizes, and ordered the mone}' arising therefrom to be distributed in such manner, as should by articles be agreed between the adventurers. The captors therefore became legally entitled to the prizes taken, but maritime courts were erected to decide the question of prize or no prize. The act *of assembly of 8th March 1780, r*-^ directs the appointment of an agent by the judge for *151the owners and seamen, (who have not appointed one themselves) he giving security as the act directs; and the agent is impowered to take the prize from the marshal and sell it by private sale. The act of 22d September 1780, alters this provision, and directs the marshal to sell aiid make distribution of the net proceeds as in and by the first act is prescribed, under the penalty of 20 per cent. Both these acts must be construed together as one law; and it is evident that if the captors or any of them do not claim their shares in the period of twelve months, such unclaimed shares go over to the Pennsylvania Hospital, subject to being reclaimed within three years. The agent therefore by law must be considered as a common head or centre for the captors and hospital, and may sue in his own name under the interest acquired by those acts, as the captors themselves might have done.
As to the second point. This action cannot draw into controversy the question of prize or no prize, nor can it possibly come into review, the plaintiff claiming under the decree of the court of admiralty. The marshal returns to the judge, that he has the goods and money ready to be delivered to the captors or their agents. Does not this amount to a written promise to pay the plaintiff as agent of the seamen? And what can there be incidental to it, as a prize case, which can involve the decision, whether prize or no prize? Surely' nothing.
The points of law having been thus resolved by the court, it was. agreed by the counsel on both sides, that the marshal’s account should be decided upon by the jurors as referees, and next morning a verdict was given for the plaintiff for 54I. 4s. 6d. damages, and six pence costs.